ACCEPTED
                                                                                                               12-14-00262
                                                                                                TWELFTH COURT OF APPEALS
                                                                                                             TYLER, TEXAS
                                                                                                       3/25/2015 5:00:12 PM
                                                                                                               CATHY LUSK
                                                                                                                     CLERK

                                         NO. 12-14-00262-CV


                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                          IN THE                                       TYLER, TEXAS
                                 TWELFTH COURT OF APPEALS                         3/25/2015 5:00:12 PM
                                     AT TYLER, TEXAS                                   CATHY S. LUSK
                                                                                           Clerk




                       CHARLES ALFORD and MARY LOU ALFORD,
                                                Appellants

                                                  VS.

              ROBERT THOMAS MoKEITHEN, EOG RESOURCES, INC. and
                       CENTRAL TEXAS LAND SERVICES,
                                             Appellees




                                 Appealed from the District Court      of
                                   San Augustine County, Texas




                     MOTION FOR EXTENSION OF'TIME TO F'ILE
                              APPELLANTS' BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

       The undersigned counsel for Appellants in this proceeding, Charles Alford and Mary Lou

Alford, move the Court for   an extension of time to   file their Appellants' Brief in this proceeding, and

in support of that request show   as   follows:
                                            A.   Introduction

           1.    Appellants are Charles Alford and Mary Lou Alford. Appellees are Robert Thomas

McEachern, EOG Resources, Inc., and Central Texas Land Services.

       2.        No rule limits the time within which to file this motion to extend. See Tnx.R.App.P.

38.6(d).

           3.    The parties have agreed to this motion.



                                     B. Argument and Authorities

           4.    The Court has the authority under TexRs Rul-B oF AIIELLATE PRocEDURE 38.6(d)

to extend the time to file the brief.

           5.    Appellants' brief is due on March 26,2015.

           6.    Appellants request an additional thirfy (30) days to file their brief, extending the time

until April 24,2015.

           7.    No extension has been granted to extend the time to file Appellants' brief.

           8.    Appellants need additional time to file their briefbecause Appellants' counsel has had

three briefs to research and prepare in the past few weeks in addition to his trial schedule and

requires additional time to do his research on this brief.



           WHEREFORE, the undersigned counsel for Appellants inthis proceeding moves the Court

to extend the time for a response until April24,2015.




                                                   Page2
                                                        Respectfully submitted,




                                                        State Bar No. 17238000
                                                        210 North Street
                                                        Nacogdoches, TX 75961
                                                        (936) 5s9-1 188
                                                        (936) 559-0099 Fax
                                                        ATTORNEY F'OR APPELLANTS


                               CERTIFICATE OF CONFERENCE,

        On March 24,2015, counsel for Appellants wrote to counsel for Appellees in this case
regarding filing this Motion for Extension to File. Counsel for Appellee McKeithen does not oppose
this motion. Counsel for Appellants has not received a reply from Counsel for Appellees EOG
Resources,Inc. and Central Texas Land    Services.

                                                              a'g"
                                                        Tom Rorre
                                                                    -/



                                  CERTIFICATE OF SERVICE

       I certifr that a copy of the foregoing document has been served on counsel for Appellees this
       day of March,2015,by e-file notice and by facsimile, to-wit:

               Mr. Jason R. Mills
               Mr. Graham K. Simms
               Facsimile (903) 592-7 7 87

               Mr. Noel D. Cooper
               Law Offices of Noel D. Cooper
               Facsimile (93 6) 7 | 5 -6022

               Mr. Bill McWhorter
               Bill McWhorter & Associates
               Facsimile (93 6) 5 64-645 5




                                               Page 3
                                       NO. 12-14-00262-CV



                                       IN THE
                              TWELFTH COURT OF APPEALS
                                  AT TYLER, TEXAS




                       CHARLES ALFORD and MARY LOU ALFORD,
                                                Appellants

                                              VS.

              ROBERT THOMAS MoKEITHEN, EOG RESOURCES, INC. and
                       CENTRAL TEXAS LAND SERVICES,
                                            Appellees




                              Appealed from the District Court   of
                                San Augustine County, Texas




                  ORDER GRANTING EXTENSION OF TIME TO F'ILE
                            APPELLANTSO BRIEF'


       ON THIS DAY came on to be heard the Motion for Extension of Time to File Appellants'

Brief, and having heard said motion the Court rules that it is hereby GRANTED. It is, therefore,

       ORDERED, ADJUDGED and DECREED that Appellants' Brief is due onApril24,2015.


       SIGNED this   _      day   of                                  20t5.



                                                    JUDGE PRESIDING